Citation Nr: 0921762	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-27 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of 
frostbite to the lower extremities. 

4.  Entitlement to an initial compensable rating for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from July 1954 to 
April 1958.  He thereafter served in the U.S. Air Force 
Reserves until June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Houston, Texas, has processed the 
case since that time.  

This matter also comes before the Board on appeal of an April 
2007 rating decision by the Houston RO, which granted service 
connection for allergic rhinitis and assigned a 
noncompensable evaluation therefor.  

The Veteran testified before a Decision Review Officer at a 
hearing at the RO in January 2007.  Subsequently, the Veteran 
testified before the undersigned at a Board Videoconference 
hearing in April 2009.  Transcripts of these proceedings are 
associated with the claims file.  Additional evidence was 
submitted during the April 2009 Board hearing, for which a 
waiver of initial RO consideration was provided. 

The Board notes that although the RO has developed the 
frostbite claim as one to reopen based on the submission of 
new and material evidence, the record clearly shows that the 
Veteran submitted a notice of disagreement in January 2006 
with the June 2005 rating decision denying his original claim 
for that disorder.  The Veteran thereafter submitted a timely 
substantive appeal following the issuance of a responsive 
statement of the case.  The Board has accordingly 
recharacterized the frostbite issue. 

The issues of service connection for residuals of frostbite 
to the lower extremities and entitlement to an initial 
compensable rating for allergic rhinitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Bilateral hearing loss did not originate in service or 
until many years after service, and is not otherwise related 
to service.

2.  Tinnitus did not originate in service, and is not 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and service incurrence of bilateral 
hearing loss as a chronic disease may not be presumed.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.6, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2005.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
such notice was provided in April 2006 and the claim was 
readjudicated in a July 2007 statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a 
physical examination, obtained medical opinions as to the 
etiology of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.

The Board notes that at his hearings, the Veteran suggested 
his service treatment records were incomplete.  His assertion 
was based on the absence of records showing that he was 
treated for his claimed disabilities.  The Board has reviewed 
the service treatment records, and has found no indication 
that they are in fact incomplete.  The absence of records 
showing treatment for his claimed disorders is consistent 
with his not having actually been treated for the referenced 
disorders.  The Board finds no reasonable basis for 
concluding that any service treatment records are 
outstanding.  Moreover, the record shows that he was examined 
by VA in connection with his claims in January 2007.  The 
examination provided findings necessary for a fair 
adjudication of the claims.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  



VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service incurrence of an organic disease of the nervous 
system, such as sensorineural hearing loss, during peacetime 
service after December 31, 1946, may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309.

Factual background

The service treatment records are silent for any reference to 
tinnitus.  At an audiometric examination shortly after 
entrance onto active duty, puretone decibel thresholds were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
NT
NT
LEFT
15
15
10
NT
NT

The records show that the Veteran was treated in October 1956 
for recurrent ear pain, and by December 1956 was diagnosed as 
having otitis media.  At his discharge examination, 
audiometric testing disclosed puretone decibel thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
15
LEFT
10
10
5
5
5

The report of an October 1962 Air Force Reserves examination 
showed puretone decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
NT
NT
LEFT
15
10
5
NT
NT

Service personnel records show that the Veteran served as an 
airborne radio operator.  

On file are private medical records dated from July 1969 to 
February 2005, which are silent for reference to hearing loss 
until 1982 or tinnitus until 1990.  Audiometric testing in 
1982 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
35
45
LEFT
15
10
5
25
25

April 1986 correspondence to the Veteran noted that recent 
testing revealed the presence of hearing loss.  In June 1990, 
the Veteran reported experiencing noise in his ears after 
hitting his head in the early 1980s.  In 2006, the Veteran 
reported experiencing tinnitus since "40 years after the 
Korean war." 

The Veteran was afforded a VA examination in January 2007.  
At that time he reported exposure to acoustic trauma without 
protection in service from firearms, aircraft engines, and 
the flight line.  He reported post-service exposure to 
acoustic trauma without hearing protection from construction 
and factory noise.  He asserted that his tinnitus had been 
present for 48 years, and that he had noticed the gradual 
onset of hearing loss beginning 49 years ago.  Audiometric 
testing demonstrated hearing loss for VA purposes.  See 
38 C.F.R. § 3.385.  The examiner concluded that, in light of 
the Veteran's normal hearing at service separation, and the 
lack of documented complaints of hearing loss or tinnitus in 
service or reflected in progress notes, the hearing loss and 
tinnitus were not caused by or a result of military noise 
exposure.

At his January 2007 hearing before a decision review officer 
and his April 2009 hearing before the undersigned, the 
Veteran testified that he served both as a radio operator and 
as a loadmaster in service.  He testified that the ear 
infections in service caused impaired hearing at the time, 
and that he also began experiencing tinnitus in service.  

In a statement received in April 2009, A.S. indicated that 
she had known the Veteran since around 1949, and that after 
the Veteran returned from service she noticed his hearing was 
impaired.  She indicated that the Veteran told her that he 
had hearing loss due to flying with troop carrier planes.

In a statement received in April 2009, the Veteran's brother 
expressed the opinion that the Veteran had hearing loss from 
exposure to flying in aircraft.


Analysis

        1.  Bilateral hearing loss

The Board initially notes that service personnel records do 
show that the Veteran served as an airborne radio operator.  
He is also competent to describe exposure to loud noises 
during service, which is consistent with the circumstances 
and conditions of his service.  The Board finds that he was 
exposed to engine and flight line noise without the use of 
hearing protection as claimed.

The service treatment records are silent for any reference to 
hearing loss complaints or findings, including on audiometric 
evaluation.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (observing that the threshold for normal hearing is 0 
to 20 decibels).  After service, the first evidence of any 
hearing loss is contained in a routine Air Force Reserves 
examination of 1962, at which time the Veteran demonstrated 
slightly increased puretone decibel threshold for that ear in 
the 500 hertz range, but not in any other range; the left ear 
demonstrated normal puretone thresholds.  The Veteran does 
not contend, and the evidence does not show, that he 
experienced any acoustic trauma during his period of service 
in the Reserves.  Thereafter, there is no further reference 
to any complaints or finding of hearing loss until 1982.  
Although the Veteran contends that he noticed hearing loss 
beginning in 1958, given the absence of any complaints or 
findings until at least 1962, the Board finds his account to 
lack credibility.  The same is true with respect to the 
statements of his brother and A.S., both of whom in any event 
do not purport to have noticed hearing loss beginning at any 
specific point other than sometime after service.  In any 
event, the absence of any complaints or findings between 1962 
and 1982 interrupts continuity and is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints.).

Moreover, the Veteran was examined by VA in order to address 
whether his hearing loss was etiologically related to 
service.  The examiner concluded that there was no such 
relationship.  His opinion is supported by the absence of any 
evidence of hearing loss in service or until many years 
thereafter. 

The Veteran himself contends that his hearing loss is 
etiologically related to acoustic trauma in service.  
Although the Veteran is competent to describe symptoms of 
hearing loss in service and through the years since 
discharge, he is not competent to provide a medical nexus 
opinion between his current hearing loss and an injury, 
disease, or event of service origin.  Where, as here, the 
determinative questions involve a medical diagnosis of 
hearing loss, not capable of lay observation, and medical 
causation of hearing loss, competent medical evidence is 
required to substantiate the claim.  As a lay person, the 
Veteran is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis or 
causation of hearing loss.  For these reasons, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate that current bilateral hearing loss is related 
to an injury, disease, or event of service origin.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, there is no evidence of bilateral hearing loss in 
service or until many years after service, no evidence of 
hearing loss following his 1962 Reserves examination until 
decades after his service in the Reserves ended, and no 
competent evidence linking the current hearing loss to 
service, including to any acoustic trauma experienced 
therein.  As the preponderance of the evidence therefore is 
against the claim, the claim must be denied.

        2.  Tinnitus

As already discussed, the Veteran's account of exposure to 
noise from engines and the flight line in service without the 
use of hearing protection is plausible.

The service treatment records are silent for any reference to 
tinnitus, and there is no post-service evidence of tinnitus 
until 1990, when the Veteran reported experiencing noise in 
his head since a 1982 accident.  Although the Veteran now 
contends that he noticed tinnitus beginning in service, given 
the absence of any complaints or findings until at least 1990 
(even while seeking treatment for hearing loss in the 1980s), 
the Board finds his account to lack credibility.  See 
generally, Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Moreover, the Veteran was examined by VA in order to address 
whether his tinnitus was etiologically related to service.  
The examiner concluded that there was no such relationship.  
His opinion is supported by the absence of any evidence of 
tinnitus in service or until at least 1990. 

The Veteran himself contends that his tinnitus is 
etiologically related to acoustic trauma in service.  
Although competent to describe symptoms of ringing in the 
ears in service and through the years since then, he is not 
competent to provide a medical nexus opinion between his 
current tinnitus and an injury, disease, or event of service 
origin.  As already discussed, the Board finds his account of 
symptoms prior to 1990 to lack credibility.  To the extent he 
offers his own opinion concerning etiology, as a lay person, 
the Veteran is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis or 
causation of tinnitus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In sum, there is no evidence of tinnitus in service or until 
decades after service, and no competent evidence linking the 
current tinnitus to service, including to any acoustic trauma 
experienced therein.  As the preponderance of the evidence 
therefore is against the claim, the claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




REMAND

Notice letters dated in November 2005 and April 2006 informed 
the Veteran that entitlement to service connection for 
frostbite residuals was previously denied and that the 
submission of new and material evidence was required to 
reopen the previously denied claim.  However, as the Board 
has recharacterized the frostbite issue as a straight service 
connection claim without the requirement of new and material 
evidence, the Veteran should be so notified of the 
requirements for substantiating his newly recharacterized 
claim for service connection for residuals of frostbite to 
the lower extremities.  

Further, the Veteran contends that he was exposed to extreme 
cold during winter on land and aboard aircraft, which 
resulted in frostbite injury to his lower extremities.  
Private treatment records on file for 2004 document 
complaints of right leg paresthesias of unknown etiology.  
Records for 2006 note clinical findings of decreased 
sensation in the legs and complaints of cold intolerance.  

In support of his claim, the Veteran submitted an August 2005 
statement by Dr. D.B.T.  Dr. D.B.T. indicated that he has 
treated the Veteran for 18 years, and that from the outset, 
the Veteran reported a history of a frostbite injury to the 
feet during service.  Dr. D.B.T. noted that the claimed 
frostbite injury had caused the Veteran to experience chronic 
discomfort since he had known the Veteran, and indicated that 
the Veteran had in fact frequently complained of problems 
from the frostbite injury.
 
Notably, the Veteran has not been afforded a VA examination 
addressing the presence or etiology of any frostbite injury 
to the lower extremities.  Applicable law provides that a VA 
examination or opinion is necessary where there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Here, Dr. D.B.T. has suggested both that the Veteran did in 
fact sustain a frostbite injury to the lower extremities in 
service, and that the Veteran continues to experience 
residuals from that injury.  Under the circumstances, the 
Board finds that a VA examination is necessary to address the 
presence and etiology of any frostbite injury to the 
Veteran's lower extremities.

Turning to the Veteran's allergic rhinitis, the RO has 
evaluated that disorder under 38 C.F.R. § 4.97, Diagnostic 
Code 6522.  That code provides for compensable ratings based 
on the presence of polyps, or on the degree of obstruction of 
one or both nasal passageways. 

The Veteran's allergic rhinitis was examined only once by VA.  
At this January 2007 VA examination, the Veteran reported 
frequent interference with breathing through his nose because 
of allergy flare ups.  He indicated that his allergy attacks 
occur once every few days and usually last about 24 hours.  
Physical examination showed mildly boggy mucosa with a severe 
septal deviation, but no purulent drainage.  Notably, 
however, the examiner neither addressed the presence or 
absence of nasal polyps, nor addressed the degree of nasal 
passageway obstruction present in either nostril.  As the 
January 2007 VA examination is inadequate for the purpose of 
properly evaluating the severity of the Veteran's allergic 
rhinitis, another VA examination is necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The AMC/RO should review the claims 
file and ensure that all notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 
5102, 5103, and 5103A, and any other 
applicable legal precedent.  
Specifically, the AMC/RO should inform 
the Veteran that the Board has 
recharacterized the frostbite issue as a 
straight service connection claim without 
the requirement of new and material 
evidence along with the requirements for 
substantiating his newly recharacterized 
claim for service connection for 
residuals of frostbite to the lower 
extremities.  A copy of the notice letter 
should be included in the claims file.

2.  The AMC/RO should then arrange for 
the Veteran to undergo a VA examination 
to determine the nature, extent and 
etiology of any currently present 
residuals of frostbite to the lower 
extremities.  All indicated studies 
should be conducted.  With respect to any 
residuals of frostbite to the lower 
extremities identified, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the frostbite residuals are 
etiologically related to service.  The 
examiner should specifically address Dr. 
D.B.T.'s August 2005 statement.  The 
Veteran's claims file must be made 
available to the examiner for review.

3.  The AMC/RO should also arrange for 
the Veteran to undergo a VA examination 
to determine the nature, extent and 
severity of the service-connected 
allergic rhinitis.  All indicated studies 
should be conducted, and all findings 
should be reported in detail.   The 
examiner should specifically note whether 
nasal polyps are present, and whether 
there is greater than 50 percent 
obstruction of the nasal passages on both 
sides or complete obstruction on one 
side.  The Veteran's claims file must be 
made available to the examiner for 
review.

4.  The AMC/RO should then review the 
record and ensure that all the above 
actions are completed.  When the AMC/RO 
is satisfied that the record is complete 
and the examinations are adequate, the 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the AMC/RO must furnish the Veteran and 
his representative a Supplemental 
Statement of the Case (SSOC) and allow 
the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


